internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01-plr-110520-00 date date legend x y z d1 state country n1 n2 this responds to a letter dated date together with subsequent correspondence submitted on behalf of z requesting a ruling that z be given an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election to be disregarded as an entity separate from its owner for federal tax purposes under sec_301_7701-3 facts according to the information submitted x is a corporation formed under the laws of state x is an s_corporation which wholly owns all of the stock of y x has elected to treat y as a qualified_subchapter_s_subsidiary z is a limited_liability_company which was formed under the laws of country on d1 z is owned n1 by x and n2 by y x and z intended from inception to elect to disregard z as an entity separate from x however form_8832 entity classification election was not timely filed law and analysis plr-110520-00 sec_301_7701-3 provides guidance on the classification of foreign eligible entities for federal tax purposes in the absence of an election to be treated as a partnership a foreign eligible_entity with more than one owner is treated as an association_taxable_as_a_corporation if all of the members of the entity have limited_liability under sec_301_7701-3 a foreign eligible_entity may elect to be classified other than as provided under sec_301_7701-3 by filing form_8832 entity classification election with the designated service_center an election under sec_301_7701-3 can be effective on the date specified on the form_8832 or on the date filed the effective date specified on the form_8832 cannot be more than days prior to the date on which the election is filed sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly z is granted an extension of time to make the election to be disregarded as an entity separate from its owner for federal tax purposes effective d1 until days following the date of this letter the election should be made by following the procedure set forth in form_8832 and a copy of this letter should be attached to the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-110520-00 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely paul f kugler associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
